131 S.E.2d 666 (1963)
260 N.C. 106
NORTH CAROLINA NATIONAL BANK, Guardian of Clabron Ann Barbee, Ronald Mills Barbee and Carolyn Louise Barbee, Minors,
v.
Annie Mills BARBEE, Executrix of the Estate of C. J. Barbee, Deceased, and Annie Mills Barbee, Individually.
No. 462.
Supreme Court of North Carolina.
July 19, 1963.
*669 Robert L. McMillan, Jr., Raleigh, for plaintiff appellant.
Charles O'H. Grimes and M. Alice Hunt, Raleigh, for defendant appellee.
SHARP, Justice.
In the vast majority of jurisdictions the rule is that merely qualifying as executor or administrator c. t. a. is not sufficient, standing alone, to constitute an election to take under the will but is a factor tending to establish such an election which must be considered in conjunction with all the other circumstances. 57 Am.Jur., Wills, § 1539; Anno.WillsElection by Beneficiary, 166 A.L.R. 316, 320.
The early cases in North Carolina held that if a wife qualified as executrix or administratrix c. t. a. of her husband's will, the act of qualifying and undertaking upon oath to carry out the provisions of the will was an irrevocable election to abide by it. Mendenhall v. Mendenhall, 53 N.C. 287; Hoggard v. Jordan, 140 N.C. 610, 53 S.E. 220, 4 L.R.A.,N.S., 1065. This same rule applied to any other beneficiary who qualified as executor or administrator c. t. a. Allen v. Allen, 121 N.C. 328, 28 S.E. 513; Treadaway v. Payne, 127 N.C. 436, 37 S.E. 460. An error in the legal consequences of a widow's decision was immaterial where there had been no imposition upon her. Syme v. Badger, 92 N.C. 706. However, where she was misinformed by those interested in the estate and had taken nothing under the will, she was allowed to dissent within the time provided in spite of having qualified as executrix. In Re Shuford's Will, 164 N.C. 133, 80 S.E. 420. Even where she herself owned the realty, and was entitled under the law to the personal property, given her by the will of her husband, her qualification as administratrix c. t. a. was held to estop her executor from afterwards claiming the property. Tripp v. Nobles, 136 N.C. 99, 48 S.E. 675, 67 L.R.A. 449.
In recent years North Carolina has modified the strict rule of the earlier cases and mere qualification as executor will not now constitute an election unless the executor was under the necessity of making an election.
In Elmore v. Byrd, 180 N.C. 120, 104 S.E. 162, a husband devised to his wife all his personal property and "the lands of which he was seized" for life with remainder to his children and grandchildren. W was appointed executrix and qualified. H owned a one hundred and fifty acre tract of land. W owned a one hundred and twenty-five acre tract which she conveyed to H four months prior to his death by a deed void because her private examination was not taken. The defendants contended that by qualifying as executrix, she had forfeited her right to claim the one hundred and twenty-five acres. The Court rejected this contention. Assuming, it said, that her qualification as executrix would be sufficient as an election, no election was required. H had erroneously believed the title to the one hundred and twenty-five acres had passed to him; it had not. He was not seized of the land and therefore his intention to devise it did not appear from the will. The Court also said, quoting from Pomeroy on Equity, 3d Ed., Vol. 1, § 475 at p. 792:
"`The doctrine of election is not applicable to cases where the testator, erroneously thinking certain property is his own, gives it to a donee to whom in fact it belongs, and also gives him other property which is really the testator's own, for in such cases the testator intends that the devisee shall have both, though he is mistaken as to his own *670 title to one.'" (Byrd v. Patterson, 229 N.C. 156, 48 S.E.2d 45, is such a situation.)
In Benton v. Alexander, 224 N.C. 800, 32 S.E.2d 584, 156 A.L.R. 814, a husband devised to his wife all his real and personal property for life with remainder to A, and appointed W his executrix. H owned no interest in any lands except as a tenant by the entireties with W. His personalty was insufficient to pay his debts and W spent substantial sums of her own discharging them. In a contest between W and A over the lands, A contended that W had elected to take under the will when she qualified as executrix and that A owned the fee. Speaking for the Court, Justice Seawell reviewed the previous cases on the question and said: "While decided differently in many jurisdictions, it is settled law in this State that, nothing else appearing, a beneficiary under a will, who is under the necessity of making an election, has exercised that privilege by offering the will as executor and procuring its probate."
The question presented in the instant case, as it was in Benton v. Alexander, supra, is whether the widow was put to her election under the terms of her husband's will.
The doctrine of election has been stated and restated many times by this Court and, in the restating, it has been tempered somewhat. Melchor v. Burger, 21 N.C. 634; Isler v. Isler, 88 N.C. 581; Tripp v. Nobles, supra; Hoggard v. Jordan, supra. The following statement of the doctrine in Lovett v. Stone, 239 N.C. 206, 79 S.E.2d 479, 60 A.L.R. 2d 780, has the full sanction of our decisions today:
"Election is the obligation imposed upon a party to choose between two inconsistent or alternative rights or claims in cases where there is a clear intention of the person from whom he derives one that he should not enjoy both, the principle being that one shall not take any beneficial interest under a will, and at the same time set up any right or claim of his own, even if legal and well founded, which would defeat or in any way prevent the full effect and operation of every part of the will." (Italics ours.)
See also Sandlin v. Weaver, 240 N.C. 703, 83 S.E.2d 806; Taylor v. Taylor, 243 N.C. 726, 92 S.E.2d 136.
The cases have always held that there was a presumption that a testator meant only to dispose of what was his own and that all doubts would be resolved "so that the true owner, even though he should derive other benefits under the will, will not be driven to make an election." However, if the will discloses a manifest purpose to require an election, then it is immaterial whether he should recognize it as belonging to another, or whether he should believe that he had the title and right to dispose of it. Isler v. Isler, supra; Horton v. Lee, 99 N.C. 227, 5 S.E. 404; Elmore v. Byrd, supra. This is the law today. Lovett v. Stone, supra; Wachovia Bank & Trust Co. v. Burrus, 230 N.C. 592, 55 S.E.2d 183.
In Benton v. Alexander, supra, as here, the debts of the estate largely exceeded the personal property and at no time did W accept any personalty by reason of the bequest. In holding that W was not put to an election, the Court said:
"To raise the legal necessity of election, the intent of the donor must clearly appear from the will under recognized rules of construction.
* * * * * *
"In the case at bar there is no express declaration that the one gift should be taken in lieu of the other, as we often find in wills intended to put the wife to her election with regard to common law or statutory rights in the property of her husband. * * * The intention to put the donee to an election cannot be imputed to a testator who, as one of the supposedly alternate gifts, attempts to devise property which he mistakingly believes to be his own, *671 and so describes it, whereas, in reality, it is the property of another."
This Court has consistently followed the rule laid down by Justice Seawell in Benton v. Alexander, supra. In Lamb v. Lamb, 226 N.C. 662, 40 S.E.2d 29, the Court said: "(I)f, upon a fair and reasonable construction of the will, the testator, in a purported disposal of the beneficiary's property, has mistaken it to be his own, the law will not imply the necessity of election."
In Honeycutt v. Citizens Nat. Bank, 242 N.C. 734, 89 S.E.2d 598, Bobbitt, J., speaking for the Court said: "Ordinarily, where the testator attempts to devise specific property, not owned by him, to a person other than the true owner, and provides other benefits for the owner of such specific property, such beneficiary is put to his election. (Citations omitted.) Even so, if it appears that the testator erroneously considered the specific property so devised to be his own, no election is required. Byrd v. Patterson, supra; Benton v. Alexander, 224 N.C. 800, 32 S.E.2d 584, 156 A.L.R. 814; Elmore v. Byrd, 180 N.C. 120, 104 S.E. 162." See also Walston v. Atlantic Christian College, 258 N.C. 130, 128 S.E.2d 134.
For a discussion of these North Carolina cases see Anno: WillElectionIntention, 60 A.L.R. 2d 736, 746.
In the instant case Mrs. Barbee has accepted no benefits under the will of her husbandonly the burden of administration which, no doubt, she assumed to save costs and to keep in the family the commissions which will be considerable in the administration of an estate so largely indebted. The judge has found as a fact, to which no exception was taken, that her husband devised to others the specific property to which she was entitled as survivor "in apparent ignorance of the fact that said lands were owned by the entireties." As the law required him to do, the judge gave her the benefit of the presumption of fact that a testator intends to devise only his own property. The facts found support the conclusion of law. Rader v. Queen City Coach Co., 225 N.C. 537, 35 S.E.2d 609.
Under the authority of Benton v. Alexander and the subsequent cases cited above, we hold that Mrs. Barbee's qualification as executrix, under the circumstances here disclosed, did not amount to an election. The trial judge has ruled that she is entitled to take no property as devisee or beneficiary under the will. She did not appeal from this ruling. It is, therefore, the law in this case.
The judgment of the court below is
Affirmed.